Citation Nr: 1540023	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  08-15 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for injury to the lower trunk of the right brachial plexus, associated with aortic arch replacement surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to August 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This matter was remanded by the Board in December 2012 for further development.

In an April 2013 rating decision, the Appeals Management Center granted an increase in the initial evaluation from 20 to 40 percent.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  In May 2013, the Veteran filed a claimed for TDIU.  However, the Board notes that the Veteran's claim for TDIU has been separately adjudicated by the RO along with 21 other issues.  In November 2014, the Veteran perfected an appeal as to all 22 issues; however these issues have not yet been certified to the Board.  The Board's review of the evidentiary record reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

Documents contained on the Virtual VA paperless claims processing system (Virtual VA) include VA treatment records from the San Juan VA Medical Center (VAMC) and Ponce Outpatient Center dated February 2008 to January 2013, and an inquiry regarding the Veteran's benefits from the Social Security Administration (SSA).  The Veterans Benefits Management System (VBMS) contains an August 2015 appellate brief addressing only the claim for a higher revaluation for a right brachial plexus injury.  Other documents contained on Virtual VA and VBMS are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but for reasons explained immediately below, the Board again finds that that further development is necessary, and the Veteran's claim must again be remanded.  Further, a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

An inquiry with the SSA administration associated with the evidentiary record indicates the Veteran receives SSA disability benefits.  On remand, the AOJ should obtain any relevant SSA records.

In the December 2012 remand, the Board instructed the AOJ to obtain the Veteran's outstanding VA treatment records, and then afford the Veteran a new VA examination to determine the severity of his lower trunk of the right brachial plexus injury.  In February 2013, a VA examiner reviewed the evidentiary record and completed a VA examination report, but did not examine the Veteran, stating that the existing medical evidence provided sufficient information on which to prepare the report, and that an in-person or telehealth examination would likely provide no additional relevant evidence.  In his February 2013 report, the VA examiner cited to the results of a VA examination performed in March 2012.  However, the full March 2012 VA examination report is not associated with the evidentiary record.  See March 28, 2012 C&P Multiple Exam Note ("You may not VIEW this COMPLETED C&P MULTIPLE EXAM." (emphasis in original)).

Further, in a December 2009 VA primary care note, the Veteran's primary care physician noted that the Veteran suffered from a gross motor and sensory deficit, as well as a deformed right hand.  No hand deformities were discussed by the February 2013 VA examiner.  In an August 2015 appellate brief, the Veteran's representative argues that the Veteran's grasp in his right hand is so weak as to constitute loss of use of his hand for VA purposes.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

On remand, the AOJ should obtain all of the Veteran's outstanding VA treatment records, to include all VA examination reports.  Then, the AOJ should afford the Veteran a new, in-person VA examination to determine the current severity of his lower trunk of the right brachial plexus injury, to include all current residual effects.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain the Veteran's relevant SSA records.  All obtained records should be associated with the evidentiary record.

2. The AOJ should ask the Veteran to identify any private treatment related to his residuals of a right brachial plexus injury.  The AOJ should undertake appropriate development to obtain any outstanding private treatment records.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

3. For #1 and #2, the AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

4. The AOJ should obtain all outstanding VA treatment records, to include all outstanding relevant VA examination reports, including from March 2012, and all VA treatment records dated from January 2013 to the present.  All obtained records should be associated with the evidentiary record.

5. After #1 through #4 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded an in-person VA examination with an appropriate examiner to determine the current severity and manifestations of his injury to the lower trunk of the right brachial plexus.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

After reviewing the record, interviewing the Veteran, and performing all necessary tests and studies, the examiner is asked to ascertain the severity and all current manifestations of the Veteran's injury to the lower trunk of the right brachial plexus.

The examiner is asked to delineate all of the residuals of the injury to the lower trunk of the right brachial plexus, to include the nerves affected and the areas of the right upper extremity affected (i.e., the shoulder, arm, wrist, and/or hand).

The examiner should indicate whether there is neuritis, neuralgia, or paralysis of any right upper extremity area due to the injury to the lower trunk of the right brachial plexus.  The examiner must also indicate whether the severity of any neuritis, neuralgia, or paralysis is mild, moderate, severe, and/or complete.

The examiner should also address any deformity of the Veteran's right upper extremity.  See, e.g., December 2009 VA primary care note (noting a deformed right hand).  

The examiner should also address the contention that the Veteran's grasp in his right hand is so weak as to constitute a loss of use of the hand.  See August 2015 appellate brief.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

6. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

